     Case 1:21-cv-00277-SHR-EB Document 10 Filed 04/01/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN W. DAVIS, JR.,                :
    Petitioner                     :
                                   :            No. 1:21-cv-277
          v.                       :
                                   :            (Judge Rambo)
KEVIN KAUFFMAN, et al.,            :
    Respondents                    :

                                ORDER

     AND NOW, on this 1st day of April 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
          § 2254 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for
          Petitioner’s failure to exhaust his available state court remedies;

     2.   A certificate of appealability SHALL NOT ISSUE; and

     3.   The Clerk of Court is directed to CLOSE the above-captioned case.


                                   s/ Sylvia H. Rambo
                                   United States District Judge
